
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

PURCHASE AGREEMENT

between

THE MILLS CORPORATION

And

SCUDDER RREEF REAL ESTATE FUND II, INC.

by

RREEF AMERICA L.L.C.

dated as of

October 7, 2003

--------------------------------------------------------------------------------


PURCHASE AGREEMENT


        THIS PURCHASE AGREEMENT (this "Agreement") is entered into as of
October 7, 2003 between The Mills Corporation, a Delaware corporation (the
"Company"), and RREEF America L.L.C., a Delaware limited liability company (the
"Advisor"), on behalf of Scudder RREEF Real Estate Fund II, Inc., a Maryland
corporation and a registered closed-end management investment company (the
"Purchaser").

        WHEREAS, on May 5, 2003, the Company issued and sold 6,440,000 of its
Series E Cumulative Redeemable Preferred Stock, par value $0.01 per share
("Series E Preferred Stock"), in an underwritten public offering; and

        WHEREAS, the Company desires to sell and issue to the Purchaser, and the
Purchaser desires to purchase, and the Advisor desires to cause the Purchaser to
purchase from the Company, 1,720,000 shares of Series E Preferred Stock.

        NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants and agreements hereinafter set forth, the parties hereto hereby agree
as follows:

1.     PURCHASE; CLOSING

1.1.    Purchase of Series E Preferred Stock.

        Subject to the terms and conditions hereof, the Purchaser hereby agrees
to purchase from the Company, and the Company agrees to sell to the Purchaser
(the "Offering"), 1,720,000 shares of Series E Preferred Stock (the "Shares").
The per share purchase price for the Shares will be $26.2370 and the aggregate
purchase price for the Shares shall be equal to the per share price multiplied
by the number of Shares (the "Purchase Price").

1.2.    Closing and Payment.

        (a)   Subject to the terms and conditions hereof, the payment for, and
the delivery of, the Shares (the "Closing") shall be made at The Mills
Corporation, or at such other place as shall be agreed upon by the Company and
the Purchaser, at 11:00 A.M. (Eastern time) on October 7, 2003, or such other
time not later than ten business days after such date as shall be agreed upon by
the Company and the Purchaser.

        (b)   Payment of the Purchase Price shall be made by the Purchaser to
the Company by wire transfer of immediately available funds to a bank account
designated by the Company, against delivery to the Purchaser of the Shares to be
purchased pursuant to the Offering.

2.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY

        The Company hereby represents and warrants to the Purchaser as follows:

2.1.    Registration of the Shares

        The Shares to be issued in the Offering have been registered with the
Securities and Exchange Commission (the "Commission") pursuant to a registration
statement on Form S-3 (the "Registration Statement") filed by the Company with
the Commission, which Registration Statement was declared effective by the
Commission, and, to the Company's knowledge, no stop order suspending the
effectiveness of the Registration Statement or any part thereof has been issued
and no proceedings for that purpose have been initiated or threatened by the
Commission.

2.2.    Organization

        The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Delaware. The Company has all
requisite corporate power and authority to own,

--------------------------------------------------------------------------------

operate, lease and encumber its properties and carry on its business as
described in the Prospectus (as hereinafter defined) and to enter into this
Agreement and to perform its obligations hereunder.

2.3.    Due Authorization

        This Agreement has been duly authorized, executed and delivered by the
Company and, assuming due authorization, execution and delivery by the
Purchaser, is enforceable against the Company in accordance with its terms
except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors'
rights generally or (b) the availability of equitable remedies may be limited by
equitable principles of general applicability. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein have been duly authorized by all necessary corporate
actions.

2.4.    Authorization of Shares

        The Shares have been duly authorized by the Company for issuance and
sale pursuant to this Agreement. Such Shares, when issued and delivered by the
Company pursuant to this Agreement against payment of the Purchase Price, will
be validly issued, fully paid and non-assessable, and will not be subject to
preemptive or other similar rights arising by operation of law, under the
certificate of incorporation and bylaws of the Company or under any agreement to
which the Company is a party, or otherwise. The Certificate of Designations for
the Shares is in full force and effect as of the date hereof.

2.5.    Absence of Defaults

        The Company is not in any violation of its certificate of incorporation
or by laws or in default in the performance or observance of any material
obligation, agreement, covenant or condition contained in any material contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company is a party or by which it may
be bound, except for such defaults that would not have a material adverse effect
on the financial condition or results of operations of the Company and its
subsidiaries, taken as a whole (collectively, "Material Adverse Effect").

2.6.    Description of the Shares

        The Shares being sold pursuant to this Agreement conform in all material
respects to the statements relating thereto contained in the prospectus
supplement, dated October 6, 2003, to the prospectus, dated October 2, 2002
(collectively, the "Prospectus").

2.7.    Litigation

        There is no action, suit, proceeding, inquiry or investigation before or
by any court or governmental agency or body, domestic or foreign, now pending,
or, to the knowledge of the Company, threatened against or affecting the Company
that is required to be disclosed in the Registration Statement and the
Prospectus (other than as stated therein), or that would result in a Material
Adverse Effect.

2.8.    REIT Status

        Commencing with its taxable year ended December 31, 1994, the Company
was organized and has operated in conformity with the requirements for
qualification and taxation as a real estate investment trust under the Internal
Revenue Code of 1986, as amended (the "Code"), and its proposed method of
operation will enable it to continue to meet the requirements for qualification
and taxation as a real estate investment trust under the Code for each of its
subsequent taxable years, and no actions have

2

--------------------------------------------------------------------------------

been taken (or not taken that are required to be taken) that would cause such
qualification as a real estate investment trust to be lost.

3.     REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

        The Advisor, on behalf of the Purchaser, hereby represents and warrants
to the Company as follows:

3.1.    Organization

        The Purchaser is a corporation duly formed, validly existing and in good
standing under the laws of the State of Maryland. The Purchaser has all
requisite corporate power and authority to enter into this Agreement and to
perform its obligations hereunder. The Advisor is a limited liability company
duly formed, validly existing and in good standing under the laws of the State
of Delaware. The Advisor is the Purchaser's duly appointed and authorized
investment advisor and has all requisite company power and authority (including
authorization from the Purchaser) to cause the Purchaser to enter into this
Agreement, to bind the Purchaser to the terms of this Agreement and to perform
its obligations hereunder.

3.2.    Due Authorization

        This Agreement has been duly authorized, executed and delivered by the
Advisor, on behalf of the Purchaser, and, assuming due authorization, execution
and delivery by the Company, is enforceable against the Purchaser in accordance
with its terms except as (a) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors' rights generally or (b) the availability of equitable remedies may be
limited by equitable principles of general applicability. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein have been duly authorized by all necessary
corporate (and, in the case of the Advisor, limited liability company) actions.

3.3.    Absence of Default

        The Purchaser is not in any violation of its articles of incorporation
or its bylaws and the performance of the obligations contained herein or
contemplated hereby does not violate any material contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, lease or other agreement or
instrument to which the Purchaser is a party or by which it may be bound, except
for such violations that would not materially adversely affect the ability of
the Purchaser to perform its obligations hereunder or contemplated hereby.

3.4.    Source of Funds

        At the Closing, the Purchaser shall have available sufficient funds
necessary to pay the Purchase Price and otherwise to satisfy the Purchaser's
obligations hereunder.

3.5.    Brokers or Finders

        No agent, broker, investment banker or other firm or person, including
any of the foregoing that is an affiliate of the Purchaser, is or will be
entitled to any broker's or finder's fee or any other commission or similar fee
from the Purchaser in connection with this Agreement or the transactions
contemplated hereby for which the Company will be responsible.

3

--------------------------------------------------------------------------------

3.6.    Transfer and Ownership Restrictions

        The Purchaser acknowledges and understands that the Series E Preferred
Stock and the Shares are subject to certain transfer and ownership restrictions
as set forth in the Company's certificate of incorporation, as amended, and as
described in the Prospectus and the documents incorporated by reference therein.

4.     CONDITIONS TO CLOSING

4.1.    Conditions to Obligations of the Purchaser

        The obligations of the Purchaser to purchase and pay for the Shares at
the Closing are subject to satisfaction or waiver of each of the following
conditions precedent:

        (a)   The representations and warranties of the Company contained herein
shall have been true and correct in all respects on and as of the date hereof,
and shall be true and correct in all respects on and as of the Closing with the
same effect as though such representations and warranties had been made on and
as of the date of the Closing (except for representations and warranties that
speak as of a specific date or time other than the date of the Closing (which
need only be true and correct in all respects as of such date or time)), other
than, in all such cases, such failures to be true and/or correct as would not
have a Material Adverse Effect.

        (b)   There shall not be in effect any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits consummation
of the transactions contemplated hereby and there shall be no pending actions
that would reasonably be expected to have a material adverse effect on the
ability of the Company to consummate the transactions contemplated hereby or to
issue the Shares.

4.2.    Conditions to Obligations of the Company

        The obligations of the Company to issue and sell the Shares at the
Closing are subject to satisfaction or waiver of each of the following
conditions precedent:

        (a)   The representations and warranties of the Purchaser contained
herein shall have been true and correct in all respects on and as of the date
hereof, and shall be true and correct in all respects on and as of the Closing,
with the same effect as though such representations and warranties had been made
on and as of the date of the Closing (except for representations and warranties
that speak as of a specific date or time other than the date of the Closing
(which need only be true and correct in all respects as of such date or time)),
other than, in all such cases, such failures to be true and/or correct as would
not materially adversely affect the ability of the Purchaser to perform its
obligations hereunder or contemplated hereby.

        (b)   There shall not be in effect any order, decree or injunction of a
court or agency of competent jurisdiction that enjoins or prohibits consummation
of the transactions contemplated hereby and there shall be no pending actions
that would reasonably be expected to have a material adverse effect on the
ability of the Company to consummate the transactions contemplated hereby or to
issue the Shares.

5.     MISCELLANEOUS

5.1.    Counterparts

        This Agreement may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall be effective when one
or more counterparts have been signed by each party hereto and delivered to the
other party. Copies of executed counterparts transmitted by

4

--------------------------------------------------------------------------------

telecopy, telefax or other electronic transmission service shall be considered
original executed counterparts for purposes of this Section, provided receipt of
copies of such counterparts is confirmed.

5.2.    Governing Law

        THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA WITHOUT REFERENCE TO THE CHOICE OF LAW
PRINCIPLES THEREOF.

5.3.    Entire Agreement

        This Agreement contains the entire agreement between the parties hereto
with respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to herein. This Agreement is not intended to confer
upon any person not a party hereto (and their successors and assigns) any rights
or remedies hereunder.

5.4.    Notices

        All notices and other communications hereunder shall be sufficiently
given for all purposes hereunder if in writing and delivered personally, sent by
documented overnight delivery service or, to the extent receipt is confirmed,
telecopy, telefax or other electronic transmission service to the appropriate
address or number as set forth below.

        Notices to the Company shall be addressed to:

The Mills Corporation
1300 Wilson Boulevard, Suite 400
Arlington, VA 22209
Attention: Thomas E. Frost, Executive Vice President and General Counsel
Telecopy Number: (703) 526-5155

        with a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.
555 Thirteenth Street, N.W.
Washington, DC 20004-1109
Attention: Bruce W. Gilchrist, Esq.
Telecopy Number: (202) 637-5910

        Notices to the Purchaser shall be addressed to:

Scudder RREEF Real Estate Fund II, Inc.
c/o RREEF America L.L.C.
875 North Michigan Avenue
41st Floor
Chicago, Illinois 60611
Attention: Securities Portfolio Manager
Telecopy Number: (312) 266-9300

        with a copy (which shall not constitute notice) to:

Seyfarth Shaw LLP
55 East Monroe Street
Suite 4200
Chicago, Illinois 60603


5

--------------------------------------------------------------------------------

Attention: Arthur Don, Esq.
Telecopy Number: (312) 269-8869

5.5.    Headings

        The Section and other headings contained in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.

5.6.    Amendments and Waivers

        This Agreement may not be modified or amended except by an instrument or
instruments in writing signed by both parties. No failure or delay by either
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise thereof preclude any
other or further exercise thereof, or the exercise of any other right, power or
privilege hereunder. No waiver of any terms or conditions of this Agreement
shall be deemed to be a waiver of any subsequent breach of any term or
condition. All waivers must be in writing and signed by both parties.

5.7.    Expenses

        Except as set forth in this Agreement, whether or not the Closing is
consummated, all legal and other costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby shall be paid by the
party incurring such costs and expenses.

5.8.    Severability

        Any provision hereof that is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the remaining provisions hereof.

5.9.    Further Assurances

        The parties agree that, from time to time, whether before, at or after
the Closing, each of them will execute and deliver such further instruments of
conveyance and transfer and take such other action as may be necessary,
appropriate or desirable to carry out the purposes and intents hereof.

[Signatures on following page]

6

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement, or have caused this Agreement to be duly executed on their behalf, as
of the day and year first above written.

  THE MILLS CORPORATION
 
 
    By: /s/ M. Scott DeCain

--------------------------------------------------------------------------------

  Name: M. Scott DeCain   Title: Senior Vice President, Capital Markets
 
 
    SCUDDER RREEF REAL ESTATE FUND II, INC.
 
 
    By: RREEF AMERICA L.L.C.,
Its Investment Advisor
 
By:
/s/ Mark Zeisloft

--------------------------------------------------------------------------------

  Name: Mark Zeisloft   Title: Managing Director

--------------------------------------------------------------------------------



QuickLinks


PURCHASE AGREEMENT
